DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-20 are pending and have been examined.

Specification
The disclosure is objected to because of the following informalities: paragraph [0042] has “In Some embodiments…” which should be “In some embodiments…”.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: para. [0029] recites “220” accounting system where no 220 can be found in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-19 are directed to a method, system or product, which are statutory categories of invention.  (Step 1: YES).  
Claim 20 is directed to a signal, which is not one of the statutory categories.  (Step 1: NO).  See Signal below.  Claim 20 is included in the below analysis, as it would be abstract if it were statutory.
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 19 and product Claim 20.  Claim 1 recites the limitations of:
A computer-implemented method performed by an artificial intelligence (Al) financial analysis and reporting platform, the method comprising:
receiving financial data associated with an entity, the financial data being in a first format of an accounting system of the entity;
transforming the financial data from the first format to a second format of the Al financial analysis and reporting platform;
analyzing a first set of financial data from a first period of time to compare the first set of financial data to a second set of financial data from a second period of time, wherein the first set of financial and the second set of financial data comprises data from the received financial data; and
generating a report on a financial performance of the entity, the report including an explanation of differences between the first set of financial data and the second set of financial data.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. analyzing and reporting financial data) and managing personal behavior (e.g. generating a report on a financial performance of the entity, where entity can be an individual (para. [0016] of the specification).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or managing personal behavior, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 19 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
In as much as the claims can be performed in the mind of a person with pen and paper, or performing on a generic computer (para. [0043] of the specification), the claims are also abstract under mental processes grouping of abstract ideas.  See MPEP 2106.04(a)(2) III C where using a generic computer to perform a judicial exception has been found to be abstract.
The judicial exception is not integrated into a practical application. In particular, the claims only recite: computer (Claim 1); memory device, processing device (Claim 19); computer readable media, processor (Claim 20). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See para. [0043] of the specification of using a general purpose computer.  The artificial intelligence does not appear to do anything in the claim and is also recited at a high level of generality.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 19, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0043] about implantation using general purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 19, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-18 further define the abstract idea that is present in their independent Claim 1 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-18 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Regarding Claim 20 and signals
Claim 20 is are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 20 has computer readable media storing instructions.  Giving the claim its broadest reasonable interpretation, the claim may be directed at a signal, which is non-statutory.  
Transitory signals are non-statutory (MPEP 2106.03 §I):

Non-limiting examples of claims that are not directed to one of the statutory categories: 
Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave
For example, machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the broadest reasonable interpretation of machine readable media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
The claim may be amended to include non-transitory computer readable medium.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 has “include a spike up or down in data” where spike is a relative term rendering the claim indefinite.  Spike could be any difference, therefore it is indefinite as to exactly how much up/down in data constitutes a spike.


	Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2020/0034772 to Balan in view of Pub. No. US 2009/0265362 to Parsons et al.
Regarding claims 1, 19, and 20
(claim 1) A computer-implemented method performed by an artificial intelligence (Al) financial analysis and reporting platform, the method comprising:

receiving financial data associated with an entity, the financial data being in a first format of an accounting system of the entity;

Balan teaches:
Example of Fig. 1, and “CLIENT SOURCE DATA” for “SMART IMPORT FROM CLIENT FINANCIALS” (therefore receive) financial data…


    PNG
    media_image1.png
    107
    298
    media_image1.png
    Greyscale



“A computer program product is provided for automatically generating financial projections, valuations and comparisons and for display, the computer program product comprising a non-transitory computer readable storage medium (“software”) having computer readable program code embodied therewith, the computer readable program code being configured to: record client financial data in a database.” [0010]

One example of receiving financial statements (financial data in a first format)
“In some embodiments, a system for automating financial data visualization through the use of artificial intelligence and machine learning is disclosed herein. The system includes a file upload receive, an extract unit, a valuation unit, and an interactive visualization unit. The file upload receiver is configured to receive raw data. The raw data includes historical financial statements, balance sheet, statement of income, and statement of cashflows. The extraction unit is configured with machine learning software to identify each line item in the balance sheet, statement of income, and statement of cashflows. The valuation unit is configured to draw from the data collected by the file receiver and extracted by the extraction unit to be plugged into a standardized financial model proprietary to the software. The interactive visualization unit is configured to display the information gathered from the extraction unit and evaluated by the valuation unit in the form of graphs, visual representations, and financial modeling on the system's visual dashboard.” [0011]

transforming the financial data from the first format to a second format of the Al financial analysis and reporting platform;

Example of receiving actual Income Statement, Balance Sheet, and Cash flow (therefore financial data) from electronic file (first format) and insert into preformatted spreadsheet (therefore transforming into second format)…
“To start, the actuals (Income Statement, Balance Sheet, and Cash Flow Statement) are initially imported into the system from an electronic file such as PDF, CSV, Word, etc. and the system utilizes a “smart import” function to acquire the data (see, e.g., FIG. 9). It does so by recognizing specific keywords (line items).sup.1, extracting their corresponding values and inserting that data into a preformatted spreadsheet which is embedded in the system (see, e.g., FIG. 9, Blocks B, C, and D). FIGS. 10A and 10B, 11A and 11B, and 12A and 12B illustrate further examples of the above. Major line items such as “Total Revenue”, “EBITDA”, “Total Assets”, “Total Liabilities”, “Cash Flow from . . . ”, etc. are easily identified, and the corresponding components that make up the major line items will also be recognized. In addition, once this spreadsheet is filled it will be available for download by the user (see, e.g., FIG. 9, Block F). Now, the data is contained in the system in a way that is consistent and easy to use to create visualizations, projections, valuations, etc. (see FIG. 9, Block E). In addition, all input data will be uploaded into a database (e.g., MySQL database) so that this information can be utilized by the system when considering other client's data in the future. .sup.1 The system will have a growing list of line items and learn to recognize more and more data directly from a pdf (it will do so by utilizing both supervised learning based on an initial data set of financials and reinforcement learning from our continued review of how the system handles new data) (see FIG. 21).” [0050]

Example of using artificial intelligence (AI) for doing transformation…
“In some embodiments, a system for automating financial data visualization through the use of artificial intelligence and machine learning is disclosed herein. The system includes a file upload receive, an extract unit, a valuation unit, and an interactive visualization unit. The file upload receiver is configured to receive raw data. The raw data includes historical financial statements, balance sheet, statement of income, and statement of cashflows. The extraction unit is configured with machine learning software to identify each line item in the balance sheet, statement of income, and statement of cashflows. The valuation unit is configured to draw from the data collected by the file receiver and extracted by the extraction unit to be plugged into a standardized financial model proprietary to the software. The interactive visualization unit is configured to display the information gathered from the extraction unit and evaluated by the valuation unit in the form of graphs, visual representations, and financial modeling on the system's visual dashboard.” [0011]

Data extracted and reformatted…
“…Essentially, the data has been extracted from a client's existing financials and reformatted into a standardized, easy to understand format that is also ready to be used by the system to make insights and visualizations. FIG. 9, Block F demonstrates that the RMI Financials Spreadsheet is then made available to the user for their own perusal and use. FIG. 9, Block G demonstrates that the spreadsheet then proceeds to be used by the system to generate insights and visualizations. The system uses clients' financials to generate projections and variances.” [0107]

analyzing a first set of financial data from a first period of time to compare the first set of financial data to a second set of financial data from a second period of time, wherein the first set of financial and the second set of financial data comprises data from the received financial data; and

Example of reconcile (analyzing and compare) year over year (first and second time period) to changes in Balance Sheet items (financial data)…
“Finally, to link all the statements together, the Cash Flow Statement is used to reconcile the year over year changes in Balance Sheet items as well and cash flow from Income Statement items as well. There is no projection for the cash flow statement, it is the link to tie all three statements together to best illustrate a business' financial performance. Forecasted numbers for the cash flows statement are arrived at via the projections made for the Income Statement and Balance Sheet (see, e.g., FIG. 15). The Cash Flow Statement starts with Net Income from the income statement, then adds back non-cash expenses like depreciation from the Income statement. After that, working capital changes (year over year balance sheet changes of current assets and current liabilities) from the balance sheet show changes in cash from operations (e.g. if Accounts Receivable went up from $100 in 2015 to $150 in 2016, then there was $50 worth of net income reported that was not earned in cash). Long-term asset and long-term liability changes as well as capital expenditures show up on the cash flow from investing portion of the cash flow statement. These numbers pull from the balance sheet as well as the PP&E schedule. Lastly, any financing assumptions related to debt or equity issuance (from the debt schedule) will show up on the financing portion of the cash flow statement.” [0086]

generating a report on a financial performance of the entity, the report including an explanation of differences between the first set of financial data and the second set of financial data.

Cash Flow Statement (generating a report) that reconciles year-over year changes (first and second financial data) in balance sheet and income items (financial data)…
“Finally, to link all the statements together, the Cash Flow Statement is used to reconcile the year over year changes in Balance Sheet items as well and cash flow from Income Statement items as well. There is no projection for the cash flow statement, it is the link to tie all three statements together to best illustrate a business' financial performance. Forecasted numbers for the cash flows statement are arrived at via the projections made for the Income Statement and Balance Sheet (see, e.g., FIG. 15). The Cash Flow Statement starts with Net Income from the income statement, then adds back non-cash expenses like depreciation from the Income statement. After that, working capital changes (year over year balance sheet changes of current assets and current liabilities) from the balance sheet show changes in cash from operations (e.g. if Accounts Receivable went up from $100 in 2015 to $150 in 2016, then there was $50 worth of net income reported that was not earned in cash). Long-term asset and long-term liability changes as well as capital expenditures show up on the cash flow from investing portion of the cash flow statement. These numbers pull from the balance sheet as well as the PP&E schedule. Lastly, any financing assumptions related to debt or equity issuance (from the debt schedule) will show up on the financing portion of the cash flow statement.” [0086]

Fig. 12A teaches report with explanation of differences (e.g. cash provided-used by investing activities) between income and balance sheet (note an income statement is for a period of time while a balance sheet is at a period of time, therefore a cash flow statement shows the net income for the year, and changes to the balance sheet at the beginning of the year (same as end of the prior year) to the end date of the current year) …

    PNG
    media_image2.png
    273
    526
    media_image2.png
    Greyscale



See Explanation below.

Explanation
Balan teaches analyzing financial data and generating a report.  He does not literally teach “explanation.”

Parsons et al., also in the business of financial planning teaches:

Direction of change (trend) with explanation…
“In step 414, one or more possible explanations for being out of tolerance may be presented to a user that provided the data received in step 404. These preset explanations may be required before storing received data. For the fund net asset value provided as an example above, explanations may include asset transfers, benefit payments, incorrect prior month values, cash influxes, cash withdrawals, collateral NAV changes, contributions, conversions, closing of funds, merger of funds, supplied and client verified NAVs, derivative fluctuations, changes in security market values, expenses, fund mergers, holding accounts, liquidation of partial assets, new money from shareholders, creation of a new fund, shareholder distributions, shareholder redemptions, shareholder subscriptions, trading activities, favorable or unfavorable exchange rates, or valid zero asset balances. Each explanation may have associated therewith a direction of change to which the explanation may apply. That is, certain explanations may only be applicable to changes that are greater than the established tolerance. Other explanations may only be applicable to changes that are less than the established tolerance. Some explanations may apply to either increases or decreases in the measured quantity. The type of variation to which each explanation applies may be displayed along with the explanations, or may be used to filter explanations prior to display, so that only applicable explanations are presented to a user. The explanations may include an "other" category, with which a user provides textual explanation. Optionally, no "other" may be provided, so that a user is required to select one of a plurality of specifically enumerated reasons.” [0044]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Balan the ability to provide explanations as taught by Parsons et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the Balan who needs to explain changes in cash flow and explanations provide information relevant to users of their system.

Regarding claim 2
The computer-implemented method of claim 1, the method further comprising analyzing the financial data to identify trends in the financial data and wherein the report includes an explanation of the trends in the financial data, wherein the trends include an evolution in time in financial categories.

Balan teaches:
Identifying trends…
“…After understanding the key drivers for Expenses, Costs of Goods Sold, & Revenue, trends in historical data (or if no trends exist using a trailing 12-month average) are identified. The software will do this by testing varying regressions for different historical data (on the most recent year) and identifying the ideal trend and ensuring it surpasses given critical values for correlation. This process will also utilize machine learning in order to more accurately identify trends as the system gains exposure to more and more data (see, e.g., FIGS. 14, 21 and 22). At this point, Tax Spending/Credits are applied through an income tax analysis where the system will sum up the appropriate tax spends (depending on the corresponding company's provided net income balance based on historical numbers). After correctly assessing the amount of tax spending/credits (including NOLs in the case of the latter) the appropriate cost associated with taxes will be applied (see, e.g., FIG. 14, Block E). At this point, with all the previous analysis complete, the system will be able to use growth assumptions (compiled and applied based on the AI and Machine Learning capabilities) to ultimately produce a projected Income Statement (see, e.g., FIG. 14, Block F).” [0081]
Example of forecasting (trends with evolution in time) future line items (categories)…
“Projecting out the balance sheet is done in conjunction with the projection of the income statement (see, e.g., FIG. 15). In doing so assets, liabilities and equity (and all corresponding line items) must be projected out. Accounts receivable, inventory and accounts payable are all involved in operations and thus, these are forecasted by considering days sales outstanding, looking for historical trends and reverse engineering projections according to historical trends (the software will look at historical ratios of these line items to income statement line items like revenue and COGS based on the type of working capital) (see, e.g., FIG. 15, Block C). Working capital is defined as the capital of a business that used in its day-to-day trading operations, calculated as the current assets minus the current liabilities. Ratios can be calculated between working capital line items to income statement numbers (e.g. Accounts receivable/sales, Inventory/COGS, etc.). These historical ratios vary by business, industry, geography and can be used to forecast the future line items of the balance sheet (the software determines what line items based on models built for previous companies and matching line items to drive these ratios). Looking at the historical values, the system will determine key ratios to help drive the balance sheet items in the future. For other current and long-term assets, projections are made as a continuation of historical trends or simply set as a dollar value. Historical trends will again be identified by testing regressions and selecting based on the strength of correlation, along with utilizing machine learning (see, e.g., FIG. 15, Block D, FIG. 21 and FIG. 22). PP&E (property, plant and equipment) is projected using a depreciation schedule, and long-term debt using a debt schedule.” [0085]

The combined references teach explanation.  They do not teach explanation of trends.

Parsons et al., also in the business of explanations teaches:

Direction of change (trend) with explanation…
“In step 414, one or more possible explanations for being out of tolerance may be presented to a user that provided the data received in step 404. These preset explanations may be required before storing received data. For the fund net asset value provided as an example above, explanations may include asset transfers, benefit payments, incorrect prior month values, cash influxes, cash withdrawals, collateral NAV changes, contributions, conversions, closing of funds, merger of funds, supplied and client verified NAVs, derivative fluctuations, changes in security market values, expenses, fund mergers, holding accounts, liquidation of partial assets, new money from shareholders, creation of a new fund, shareholder distributions, shareholder redemptions, shareholder subscriptions, trading activities, favorable or unfavorable exchange rates, or valid zero asset balances. Each explanation may have associated therewith a direction of change to which the explanation may apply. That is, certain explanations may only be applicable to changes that are greater than the established tolerance. Other explanations may only be applicable to changes that are less than the established tolerance. Some explanations may apply to either increases or decreases in the measured quantity. The type of variation to which each explanation applies may be displayed along with the explanations, or may be used to filter explanations prior to display, so that only applicable explanations are presented to a user. The explanations may include an "other" category, with which a user provides textual explanation. Optionally, no "other" may be provided, so that a user is required to select one of a plurality of specifically enumerated reasons.” [0044]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have trends with explanations as taught by Parsons et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the combined references who teach the need to provide explanations.

Regarding claim 3
The computer-implemented method of claim 1, the method further comprising analyzing the financial data to detect anomalies in the financial data and wherein the report includes an explanation of the anomalies.

Balan teaches:
Example of analyzed data and variance (anomalies)…
“FIG. 13 is a flowchart describing the process for how historical financial data is sorted and visualized, according to example embodiments. Once the system has used the import function to extract the data, the data can then be synthesized, analyzed and visualized for the user. As described in FIG. 13, Block B, the data is reduced down to its component parts, including but not limited to monthly revenues and expenses, the component parts of revenues, varying fees, total secondary revenue, etc. This raw data is then used (FIG. 13, Block D) to create the actuals, projections, and variances. Actuals are financial visualizations of clients' current organizational finances. Projections are financial forecasts in order to predict the company's future so that the company's executives can make sound business decisions. Variances simply show the difference between actuals and budgets, as this information shows how a company is sticking to its planned budgets…” [0109]

The combined references teach explanation.  They do not teach explanation of anomalies.

Parsons et al., also in the business of explanations teaches:

Explanation for being out of tolerance (anomalies)…
“In step 414, one or more possible explanations for being out of tolerance may be presented to a user that provided the data received in step 404. These preset explanations may be required before storing received data. For the fund net asset value provided as an example above, explanations may include asset transfers, benefit payments, incorrect prior month values, cash influxes, cash withdrawals, collateral NAV changes, contributions, conversions, closing of funds, merger of funds, supplied and client verified NAVs, derivative fluctuations, changes in security market values, expenses, fund mergers, holding accounts, liquidation of partial assets, new money from shareholders, creation of a new fund, shareholder distributions, shareholder redemptions, shareholder subscriptions, trading activities, favorable or unfavorable exchange rates, or valid zero asset balances. Each explanation may have associated therewith a direction of change to which the explanation may apply. That is, certain explanations may only be applicable to changes that are greater than the established tolerance. Other explanations may only be applicable to changes that are less than the established tolerance. Some explanations may apply to either increases or decreases in the measured quantity. The type of variation to which each explanation applies may be displayed along with the explanations, or may be used to filter explanations prior to display, so that only applicable explanations are presented to a user. The explanations may include an "other" category, with which a user provides textual explanation. Optionally, no "other" may be provided, so that a user is required to select one of a plurality of specifically enumerated reasons.” [0044]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have explanations associated with tolerances (anomalies) as taught by Parsons et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Parsons who teaches the benefits of providing explanations with respect to tolerances and this provides for limiting the number of explanations to only ones exceeding a certain level, therefore only important changes.

Regarding claim 8
The computer-implemented method of claim 1, further comprising:

connecting to one or more application programming interfaces (APIs) of one or more accounting systems, wherein the one or more APIs and the one or more accounting systems are hosted on one or more servers that are different than a server hosting the Al financial analysis and reporting platform; and

Balan teaches:
Import statement (accounting data)…
“To start, the actuals (Income Statement, Balance Sheet, and Cash Flow Statement) are initially imported into the system from an electronic file such as PDF, CSV, Word, etc. and the system utilizes a “smart import” function to acquire the data (see, e.g., FIG. 9). It does so by recognizing specific keywords (line items).sup.1, extracting their corresponding values and inserting that data into a preformatted spreadsheet which is embedded in the system (see, e.g., FIG. 9, Blocks B, C, and D). FIGS. 10A and 10B, 11A and 11B, and 12A and 12B illustrate further examples of the above. Major line items such as “Total Revenue”, “EBITDA”, “Total Assets”, “Total Liabilities”, “Cash Flow from . . . ”, etc. are easily identified, and the corresponding components that make up the major line items will also be recognized. In addition, once this spreadsheet is filled it will be available for download by the user (see, e.g., FIG. 9, Block F). Now, the data is contained in the system in a way that is consistent and easy to use to create visualizations, projections, valuations, etc. (see FIG. 9, Block E). In addition, all input data will be uploaded into a database (e.g., MySQL database) so that this information can be utilized by the system when considering other client's data in the future. .sup.1 The system will have a growing list of line items and learn to recognize more and more data directly from a pdf (it will do so by utilizing both supervised learning based on an initial data set of financials and reinforcement learning from our continued review of how the system handles new data) (see FIG. 21).” [0050]

Using an API (messenger) to for external data…
“Referring now to FIG. 1, FIG. 1 depicts the general roadmap of the software, starting from a client login page that can be completed using either 2-factor authentication or LinkedIn in order to ensure security and privacy. Clients are then greeted with a homepage that acts a dashboard, allowing clients to then access the features of the software. The software also used external data sources in order to integrate real time data in order to find various valuation multiples in order to generate more accurate financial visualizations. An API is essentially a “messenger” that carries the software's request for external data to the external data source, and then the API also acts as the delivery method for the external data back to the software. Such external data is very important for the financial projections and visualizations in relating clients to similar organizations and industries…” [0097]

Using a distributed cloud computing environments…
“In some embodiments, a general-purpose computing device is specifically configured to provide the analysis and visualizations in the form of a service. The components of the computing device may generally include, one or more processors or processing units. The computing device may be described in the general context of computer system executable instructions, such as program modules, being executed by the processor. The computing device and the program modules may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices.” [0146]

performing one or more function calls to one or more services exposed by the one or more APIs to receive the financial data associated with the entity.

One example of find multiples using external data (therefore performing function calls to receive financial data)…
“Referring now to FIG. 1, FIG. 1 depicts the general roadmap of the software, starting from a client login page that can be completed using either 2-factor authentication or LinkedIn in order to ensure security and privacy. Clients are then greeted with a homepage that acts a dashboard, allowing clients to then access the features of the software. The software also used external data sources in order to integrate real time data in order to find various valuation multiples in order to generate more accurate financial visualizations. An API is essentially a “messenger” that carries the software's request for external data to the external data source, and then the API also acts as the delivery method for the external data back to the software. Such external data is very important for the financial projections and visualizations in relating clients to similar organizations and industries…” [0097]

Regarding claim 9
The computer-implemented method of claim 8, wherein transforming the financial data from the first format to the second format of the Al financial analysis and reporting platform further comprises:

performing one or more function calls to one or more services exposed by the one or more APIs to receive a plurality of data schemas including a plurality of formats used by the one or more accounting systems; 

Balan teaches:
Example of receiving actual Income Statement, Balance Sheet, and Cash flow (therefore financial data) from electronic file (first format) and insert into preformatted spreadsheet (therefore transforming into second format)…
“To start, the actuals (Income Statement, Balance Sheet, and Cash Flow Statement) are initially imported into the system from an electronic file such as PDF, CSV, Word, etc. and the system utilizes a “smart import” function to acquire the data (see, e.g., FIG. 9). It does so by recognizing specific keywords (line items).sup.1, extracting their corresponding values and inserting that data into a preformatted spreadsheet which is embedded in the system (see, e.g., FIG. 9, Blocks B, C, and D). FIGS. 10A and 10B, 11A and 11B, and 12A and 12B illustrate further examples of the above. Major line items such as “Total Revenue”, “EBITDA”, “Total Assets”, “Total Liabilities”, “Cash Flow from . . . ”, etc. are easily identified, and the corresponding components that make up the major line items will also be recognized. In addition, once this spreadsheet is filled it will be available for download by the user (see, e.g., FIG. 9, Block F). Now, the data is contained in the system in a way that is consistent and easy to use to create visualizations, projections, valuations, etc. (see FIG. 9, Block E). In addition, all input data will be uploaded into a database (e.g., MySQL database) so that this information can be utilized by the system when considering other client's data in the future. .sup.1 The system will have a growing list of line items and learn to recognize more and more data directly from a pdf (it will do so by utilizing both supervised learning based on an initial data set of financials and reinforcement learning from our continued review of how the system handles new data) (see FIG. 21).” [0050]

One example of find multiples using external data (therefore performing function calls to receive financial data)…
“Referring now to FIG. 1, FIG. 1 depicts the general roadmap of the software, starting from a client login page that can be completed using either 2-factor authentication or LinkedIn in order to ensure security and privacy. Clients are then greeted with a homepage that acts a dashboard, allowing clients to then access the features of the software. The software also used external data sources in order to integrate real time data in order to find various valuation multiples in order to generate more accurate financial visualizations. An API is essentially a “messenger” that carries the software's request for external data to the external data source, and then the API also acts as the delivery method for the external data back to the software. Such external data is very important for the financial projections and visualizations in relating clients to similar organizations and industries…” [0097]

mapping, using a first trained machine learning model, the plurality of schemas including the plurality of formats to a generic schema including a generic format; and 

“For example, the present system may use modern machine learning algorithms and AI techniques that are highly accurate, flexible, and self-learning. The system may use machine learning-based document classification and extraction techniques for analyzing company financial data from monthly/quarterly/annually published reports. The intelligent extraction engine may work dynamically across various document types. The system may use deep learning techniques like natural language processing and image classification to identify document types and extract relevant information with improved accuracy (e.g., 100% accuracy). The system may be deployed on a scalable and self-managed cloud platform running on Google Cloud.” [0082]

The system maps all financial data…
“In some embodiments, the system maps all financial and operational data of an organization, business or business unit and provides Executives and Investment Managers with a 360° view of the entities that they run and manage. The steps include retrieving an entity's financial data from a database of financial records. The data from the database may be initially inputted in a variety of ways including CSV, PDF or direct pull from the Company's ERP system in order to accurately compare the actual financial and operational data of the Company to the proprietary, accurate projected performance of the Company in both a ‘standard’ report through the invention's proprietary, data-science driven visualizations.” [0098]

mapping, using a second trained machine learning model, the generic schema including the generic format to a schema including the second format of the Al financial analysis and reporting platform.

Using machine learning algorithms (therefore a second model)…
“For example, the present system may use modern machine learning algorithms and AI techniques that are highly accurate, flexible, and self-learning. The system may use machine learning-based document classification and extraction techniques for analyzing company financial data from monthly/quarterly/annually published reports. The intelligent extraction engine may work dynamically across various document types. The system may use deep learning techniques like natural language processing and image classification to identify document types and extract relevant information with improved accuracy (e.g., 100% accuracy). The system may be deployed on a scalable and self-managed cloud platform running on Google Cloud.” [0082]

Example of strength of correlation (therefore mapping) using second machine learning…
“For other current and long-term assets, projections are made as a continuation of historical trends or simply set as a dollar value. Historical trends will again be identified by testing regressions and selecting based on the strength of correlation, along with utilizing machine learning (see, e.g., FIG. 15, Block D, FIG. 21 and FIG. 22).” [0085]

Regarding claim 10
The computer-implemented method of claim 1, further comprising: 
generating the explanation of the differences between the first set of financial data and the second set of financial data, wherein: 

Balan teaches:
Fig. 12A and explanation of differences…

    PNG
    media_image2.png
    273
    526
    media_image2.png
    Greyscale



the explanation of the differences is generated based on the comparison of the first set of financial data to the second set of financial data associated with the entity from the second period of time, and 

Year over year changes in Balance Sheet items…
“Finally, to link all the statements together, the Cash Flow Statement is used to reconcile the year over year changes in Balance Sheet items as well and cash flow from Income Statement items as well. There is no projection for the cash flow statement, it is the link to tie all three statements together to best illustrate a business' financial performance. Forecasted numbers for the cash flows statement are arrived at via the projections made for the Income Statement and Balance Sheet (see, e.g., FIG. 15). The Cash Flow Statement starts with Net Income from the income statement, then adds back non-cash expenses like depreciation from the Income statement. After that, working capital changes (year over year balance sheet changes of current assets and current liabilities) from the balance sheet show changes in cash from operations (e.g. if Accounts Receivable went up from $100 in 2015 to $150 in 2016, then there was $50 worth of net income reported that was not earned in cash). Long-term asset and long-term liability changes as well as capital expenditures show up on the cash flow from investing portion of the cash flow statement. These numbers pull from the balance sheet as well as the PP&E schedule. Lastly, any financing assumptions related to debt or equity issuance (from the debt schedule) will show up on the financing portion of the cash flow statement.” [0086]

based on the differences identified during the comparison, the explanation of the differences is generated automatically using a plurality of template sentences, phrases, words, constructs, or some combination thereof.

Fig. 12A above teaches a template (Cash Flow Statement) with explanations.

Regarding claim 12
The computer-implemented method of claim 1, further comprising: generating the report by: 

selecting graphical user interface elements representing trends, anomalies, or some combination thereof, wherein the trends include an evolution in time in financial categories, and the anomalies include a deviation from a mean of historical financial data in the financial categories;

Balan teaches:
Fig. 3 GUI and evolution in time in Total Revenue, Total Expense (therefore financial categories, etc.)…


    PNG
    media_image3.png
    261
    407
    media_image3.png
    Greyscale


	See Anomalies below.

generating the graphical user interface elements to represent data based on the differences between the first set of financial data and the second set of financial data; and 

	The above teaches graphical user interface.

causing the graphical user interface elements to be presented on a single user interface of the Al financial analysis and reporting platform.

	The above teaches GUI.

With AI techniques…
“For example, the present system may use modern machine learning algorithms and AI techniques that are highly accurate, flexible, and self-learning. The system may use machine learning-based document classification and extraction techniques for analyzing company financial data from monthly/quarterly/annually published reports. The intelligent extraction engine may work dynamically across various document types. The system may use deep learning techniques like natural language processing and image classification to identify document types and extract relevant information with improved accuracy (e.g., 100% accuracy). The system may be deployed on a scalable and self-managed cloud platform running on Google Cloud.” [0082]

Anomalies
Parsons et al., also in the business of explanations teaches:

Explanation for being out of tolerance (anomalies)…
“In step 414, one or more possible explanations for being out of tolerance may be presented to a user that provided the data received in step 404. These preset explanations may be required before storing received data. For the fund net asset value provided as an example above, explanations may include asset transfers, benefit payments, incorrect prior month values, cash influxes, cash withdrawals, collateral NAV changes, contributions, conversions, closing of funds, merger of funds, supplied and client verified NAVs, derivative fluctuations, changes in security market values, expenses, fund mergers, holding accounts, liquidation of partial assets, new money from shareholders, creation of a new fund, shareholder distributions, shareholder redemptions, shareholder subscriptions, trading activities, favorable or unfavorable exchange rates, or valid zero asset balances. Each explanation may have associated therewith a direction of change to which the explanation may apply. That is, certain explanations may only be applicable to changes that are greater than the established tolerance. Other explanations may only be applicable to changes that are less than the established tolerance. Some explanations may apply to either increases or decreases in the measured quantity. The type of variation to which each explanation applies may be displayed along with the explanations, or may be used to filter explanations prior to display, so that only applicable explanations are presented to a user. The explanations may include an "other" category, with which a user provides textual explanation. Optionally, no "other" may be provided, so that a user is required to select one of a plurality of specifically enumerated reasons.” [0044]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have explanations associated with tolerances (anomalies) as taught by Parsons et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Parsons who teaches the benefits of providing explanations with respect to tolerances and this provides for limiting the number of explanations to only ones exceeding a certain level, therefore only important changes.

Regarding claim 13
The computer-implemented method of claim 1, wherein the second period of time is a same period of time as the first period of time but of a previous year.

Balan teaches:
Year over year and Balance Sheet (e.g. B/S date would be the same period of time (one year) but one year difference)…
“Finally, to link all the statements together, the Cash Flow Statement is used to reconcile the year over year changes in Balance Sheet items as well and cash flow from Income Statement items as well. There is no projection for the cash flow statement, it is the link to tie all three statements together to best illustrate a business' financial performance. Forecasted numbers for the cash flows statement are arrived at via the projections made for the Income Statement and Balance Sheet (see, e.g., FIG. 15). The Cash Flow Statement starts with Net Income from the income statement, then adds back non-cash expenses like depreciation from the Income statement. After that, working capital changes (year over year balance sheet changes of current assets and current liabilities) from the balance sheet show changes in cash from operations (e.g. if Accounts Receivable went up from $100 in 2015 to $150 in 2016, then there was $50 worth of net income reported that was not earned in cash). Long-term asset and long-term liability changes as well as capital expenditures show up on the cash flow from investing portion of the cash flow statement. These numbers pull from the balance sheet as well as the PP&E schedule. Lastly, any financing assumptions related to debt or equity issuance (from the debt schedule) will show up on the financing portion of the cash flow statement.” [0086]

Regarding claim 14
The computer-implemented method of claim 1, wherein the report further includes any of the following: an explanation of the financial performance and status of the entity during the first period of time, an explanation of differences in the financial performance of the entity between the first period of time and the second period of time, and budget information of the entity for first period of time.

Balan teaches:
Fig. 12A and explanation of differences for year over year (first and second) period of time…

    PNG
    media_image2.png
    273
    526
    media_image2.png
    Greyscale



Year over year and Balance Sheet (e.g. B/S date would be the same period of time (one year) but one year difference)…
“Finally, to link all the statements together, the Cash Flow Statement is used to reconcile the year over year changes in Balance Sheet items as well and cash flow from Income Statement items as well. There is no projection for the cash flow statement, it is the link to tie all three statements together to best illustrate a business' financial performance. Forecasted numbers for the cash flows statement are arrived at via the projections made for the Income Statement and Balance Sheet (see, e.g., FIG. 15). The Cash Flow Statement starts with Net Income from the income statement, then adds back non-cash expenses like depreciation from the Income statement. After that, working capital changes (year over year balance sheet changes of current assets and current liabilities) from the balance sheet show changes in cash from operations (e.g. if Accounts Receivable went up from $100 in 2015 to $150 in 2016, then there was $50 worth of net income reported that was not earned in cash). Long-term asset and long-term liability changes as well as capital expenditures show up on the cash flow from investing portion of the cash flow statement. These numbers pull from the balance sheet as well as the PP&E schedule. Lastly, any financing assumptions related to debt or equity issuance (from the debt schedule) will show up on the financing portion of the cash flow statement.” [0086]

Regarding claim 15
The computer-implemented method of claim 1, wherein the first period of time is a period of time selected by a user.

Balan teaches:
Change in cash where time can be sorted (therefore selected) by 12, 6, 3 or current month…
“Finally, for cash flows the change in cash for each month is shown on the initial screen (note this can also be sorted to show all the data or simply the trailing 12, 6, 3 or current month). In addition, a simple click gives a drill down analysis of this data breaking up the change in cash into funds from operation, cash flow from operations, cash flow from investing, and cash flow from financing (see, e.g., FIGS. 7 and 8).” [0079]

Regarding claim 16
The computer-implemented method of claim 3, wherein the anomalies further include a spike up or down in data associated with a particular financial category of the financial categories or a fluctuation in data associated with the particular financial category from different periods of time.

Balan teaches:

Fig. 7 teaches  2018 Jul and “spike up” in cash…

    PNG
    media_image4.png
    239
    230
    media_image4.png
    Greyscale


Anomalies
Parsons et al., also in the business of explanations teaches:

Explanation for being out of tolerance (anomalies)…
“In step 414, one or more possible explanations for being out of tolerance may be presented to a user that provided the data received in step 404. These preset explanations may be required before storing received data. For the fund net asset value provided as an example above, explanations may include asset transfers, benefit payments, incorrect prior month values, cash influxes, cash withdrawals, collateral NAV changes, contributions, conversions, closing of funds, merger of funds, supplied and client verified NAVs, derivative fluctuations, changes in security market values, expenses, fund mergers, holding accounts, liquidation of partial assets, new money from shareholders, creation of a new fund, shareholder distributions, shareholder redemptions, shareholder subscriptions, trading activities, favorable or unfavorable exchange rates, or valid zero asset balances. Each explanation may have associated therewith a direction of change to which the explanation may apply. That is, certain explanations may only be applicable to changes that are greater than the established tolerance. Other explanations may only be applicable to changes that are less than the established tolerance. Some explanations may apply to either increases or decreases in the measured quantity. The type of variation to which each explanation applies may be displayed along with the explanations, or may be used to filter explanations prior to display, so that only applicable explanations are presented to a user. The explanations may include an "other" category, with which a user provides textual explanation. Optionally, no "other" may be provided, so that a user is required to select one of a plurality of specifically enumerated reasons.” [0044]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have explanations associated with tolerances (anomalies) as taught by Parsons et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Parsons who teaches the benefits of providing explanations with respect to tolerances and this provides for limiting the number of explanations to only ones exceeding a certain level, therefore only important changes.

Regarding claim 17
The computer-implemented method of claim 1, further comprising:

identifying a cost category that is affecting the financial performance of the entity; and

Balan teaches:
	Fig. 12A, Cash used by financing activities…


    PNG
    media_image5.png
    58
    504
    media_image5.png
    Greyscale


transmitting a notification to a computing device associated with the entity, wherein the notification includes an indication of the cost category.

Transmitting visualizations (therefore notifications) for display…
“The one or more operations further include transmitting the graphical visualizations for display in an interactive manner. The projected financial data visualizations are modified in dependence on a user changing one or more of said selectable variable parameter values.” [0009]

	Fig. 12A teaches cost categories.

Regarding claim 18
The computer-implemented method of claim 1, further comprising: 
classifying the first set of financial data into a financial category; 

Balan teaches:
Extract and classify financial data…
“For example, the present system may use modern machine learning algorithms and AI techniques that are highly accurate, flexible, and self-learning. The system may use machine learning-based document classification and extraction techniques for analyzing company financial data from monthly/quarterly/annually published reports. The intelligent extraction engine may work dynamically across various document types. The system may use deep learning techniques like natural language processing and image classification to identify document types and extract relevant information with improved accuracy (e.g., 100% accuracy). The system may be deployed on a scalable and self-managed cloud platform running on Google Cloud.” [0082]

For EBIT and EBITDA (earnings before interest, taxes, depreciation and amortization)…
“In some embodiments, the system may use developed classification and Natural Language Processing (NLP) based extraction techniques for rationalization of key performance indicators like EBIT, EBITDA. Configuration of an application can provide investors with AI/ML based what-if analysis for various key factors for predicting future results that is backed by machine learning prediction results…” [0084]

analyzing the first set of financial data and other financial data associated with the financial category; and 

Example of analyzing financial data and authorized data (other) financial data…
“In some embodiments, the system may apply machine learning approach and technical/economical analysis methods to predict future financial performance of a company. Predictions may be made using AI based approach by considering various factors like past performances, industry trends, market conditions, economy, GDP, and the like. The training set may include a vast number of historical financial data of various companies across multiple geographies and multiple industries. Past company performance data may be derived from authorized sources (e.g., Bloomberg and Yahoo Finance). In some embodiments, the training data may span across multiple companies from different industries with at least 10 years of consecutive filings with SEC.” [0083]

updating the report on the financial performance of the entity based on the analysis of the first set of financial data and the other financial data associated with the financial category.

Example of year over year changes (updating) of the balance sheet to show changes in cash…
“Finally, to link all the statements together, the Cash Flow Statement is used to reconcile the year over year changes in Balance Sheet items as well and cash flow from Income Statement items as well. There is no projection for the cash flow statement, it is the link to tie all three statements together to best illustrate a business' financial performance. Forecasted numbers for the cash flows statement are arrived at via the projections made for the Income Statement and Balance Sheet (see, e.g., FIG. 15). The Cash Flow Statement starts with Net Income from the income statement, then adds back non-cash expenses like depreciation from the Income statement. After that, working capital changes (year over year balance sheet changes of current assets and current liabilities) from the balance sheet show changes in cash from operations (e.g. if Accounts Receivable went up from $100 in 2015 to $150 in 2016, then there was $50 worth of net income reported that was not earned in cash). Long-term asset and long-term liability changes as well as capital expenditures show up on the cash flow from investing portion of the cash flow statement. These numbers pull from the balance sheet as well as the PP&E schedule. Lastly, any financing assumptions related to debt or equity issuance (from the debt schedule) will show up on the financing portion of the cash flow statement.” [0086]

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (8) above in further view of JP 6581282 to Kondo.
Regarding claim 4
The computer-implemented method of claim 1, the method further comprising:
training, based on financial information from other companies, a bankruptcy/financial distress prediction model;

Balan teaches:
Training based on various companies…
“In some embodiments, the system may apply machine learning approach and technical/economical analysis methods to predict future financial performance of a company. Predictions may be made using AI based approach by considering various factors like past performances, industry trends, market conditions, economy, GDP, and the like. The training set may include a vast number of historical financial data of various companies across multiple geographies and multiple industries. Past company performance data may be derived from authorized sources (e.g., Bloomberg and Yahoo Finance). In some embodiments, the training data may span across multiple companies from different industries with at least 10 years of consecutive filings with SEC.” [0083]

A Net-Asset-Valuation (distress prediction model)…
“FIG. 18 is a flowchart outlining how the Net-Asset-Valuation is arrived at by the system, according to example embodiments. Balance sheet data is already imported via the smart import. This kind of valuation is incredibly straightforward. To arrive at the Net-Asset-Valuation, simply take the most recent date assets and subtract the most recent date liabilities. The resultant difference is the net asset valuation.” [0114]

NAV for distressed companies…
“The next is a Net-Asset-Valuation (see, e.g., FIG. 18). This valuation is based on the balance sheet. Specifically, the valuation is performed by taking the most recent year's assets and subtracting the outstanding liabilities (see, e.g., FIG. 18, Block B). This valuation is more tailored for distressed companies or companies looking for a quick exit because it illustrates the company's ability to pay its outstanding liabilities if it were to liquidate all its assets and pay down what it owes. Once again, the system will be able to utilize projections to analyze when a strategy based of a NAV may be the best based on the projections of the balance sheet items.” [0092]

applying the financial data to the bankruptcy/financial distress prediction model: and

Where valuation is tailored (applied) to distressed companies…
“The next is a Net-Asset-Valuation (see, e.g., FIG. 18). This valuation is based on the balance sheet. Specifically, the valuation is performed by taking the most recent year's assets and subtracting the outstanding liabilities (see, e.g., FIG. 18, Block B). This valuation is more tailored for distressed companies or companies looking for a quick exit because it illustrates the company's ability to pay its outstanding liabilities if it were to liquidate all its assets and pay down what it owes. Once again, the system will be able to utilize projections to analyze when a strategy based of a NAV may be the best based on the projections of the balance sheet items.” [0092]

receiving, from the bankruptcy/financial distress prediction model, an indication that the entity exceeds a threshold probability of experiencing bankruptcy or financial distress.

Threshold Probability
The combined references teach liabilities.  They do not teach bankruptcy probability and threshold.

Kondo in the business of liabilities teaches:
		Threshold for bankruptcy…
“In other words, for example, a bankruptcy probability that becomes the boundary of the presence or absence of bankruptcy is set in advance so that it is determined that the bankruptcy occurs when it exceeds 50%. It is determined whether the bankruptcy probability exceeding the threshold is calculated, and this numerical value is defined as the bankruptcy point (the bankruptcy point is calculated as a percentage from 0 to 100).” (pg. 3) 

Using AI models to predict bankruptcy…
“Therefore, by introducing bankruptcy points, it becomes possible to consider the degree of variation. As described above, bankruptcy points are defined as the proportion of artificial intelligence models that have calculated the probability of bankruptcy exceeding the threshold value for bankruptcy judgment among all artificial intelligence models. Even if it is done, it is counted only whether it exceeds or exceeds the threshold for bankruptcy judgment, and the value of bankruptcy probability is not counted. Therefore, it is possible to take a majority vote among a plurality of artificial intelligence models without being affected by an extremely large or small bankruptcy probability.” (pg. 4)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have probability for bankruptcy determination as taught by JP 6581282 since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the JP 6581282 who teaches the advantages of using for considering the degree of variation that may happened in bankruptcy.  combined references who teach the need to provide explanations.

Regarding claim 5
The computer-implemented method of claim 4, the method further comprising updating, based on the financial data, the bankruptcy/financial distress prediction model.

Balan teaches:
NAV with most resent date (therefore updating)…
“FIG. 18 is a flowchart outlining how the Net-Asset-Valuation is arrived at by the system, according to example embodiments. Balance sheet data is already imported via the smart import. This kind of valuation is incredibly straightforward. To arrive at the Net-Asset-Valuation, simply take the most recent date assets and subtract the most recent date liabilities. The resultant difference is the net asset valuation.” [0114]  Inherent with most recent date is updating data as dates becoming more recent over time.

Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (9) above in further view of Pub. No. US 2003/00208477 to Stevenson et al. 
Regarding claim 6
The computer-implemented method of claim 4, the method further comprising generating, in response to receiving the indication, recommendations for the entity to avoid bankruptcy or financial distress and wherein the report includes the recommendations. 

The combined references teach providing explanations.  They do not teach bankruptcy.

Stevenson et al. also in the business of providing explanations teaches:

Providing financial advice regarding bankruptcy…
“The invention disclosed herein relates generally to providing financial advice to consumers, and more particularly to an automated method and system for analyzing a consumer's financial situation and providing tools to assist a consumer and such consumer's legal representative in filing for bankruptcy protection.” [0003]

Using artificial intelligence to provide analysis of debtor financial condition…
“Once such data is collected, the evaluation suite processes the information input by the user to calculate the user's financial condition, and provides customized output corresponding to that financial condition. Output of the Evaluation Suite contains several sections that are automatically selected based on the user's input using artificial intelligence to combine certain functions of a credit counselor with the functions of a bankruptcy attorney. The first section provides a data summary and computes disposable income. If the debtor does have money left over after needed expenses, then the program computes the amount. A representative data summary is illustrated in FIG. 44. Detailed analysis with explanations of bankruptcy filing options, if warranted, is preferably provided in a form as shown in the attached Appendix A, which is incorporated herein by reference…” [0129]

Evaluating debtor financial condition and providing recommendations to improve debtors situation…
“A method for rendering financial counseling services over a global computer network, such method comprising the steps of: a. receiving information concerning a debtor's financial condition; b. evaluating such debtor's financial condition; c. recommending a course of action to improve such debtor's financial condition; and d. providing means for generating forms for filing for bankruptcy.” (claim 1)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have recommendations for bankruptcy as taught by Stevenson since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Stevenson et al. who teaches the financial benefits of recommending a course of action to improve a debtor’s financial condition, which could prevent bankruptcy.  


Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (8) above in further view of Pub. No. US 2003/00208477 to Stevenson et al. 
Regarding claim 7
The computer-implemented method of claim 1, the method further comprising generating recommendations to improve the financial performance and status of the entity and wherein the report includes the recommendations.

The combined references teach providing explanations.  They do not teach bankruptcy.

Stevenson et al. also in the business of providing explanations teaches:

Providing financial advice regarding bankruptcy…
“The invention disclosed herein relates generally to providing financial advice to consumers, and more particularly to an automated method and system for analyzing a consumer's financial situation and providing tools to assist a consumer and such consumer's legal representative in filing for bankruptcy protection.” [0003]

Using artificial intelligence to provide analysis of debtor financial condition…
“Once such data is collected, the evaluation suite processes the information input by the user to calculate the user's financial condition, and provides customized output corresponding to that financial condition. Output of the Evaluation Suite contains several sections that are automatically selected based on the user's input using artificial intelligence to combine certain functions of a credit counselor with the functions of a bankruptcy attorney. The first section provides a data summary and computes disposable income. If the debtor does have money left over after needed expenses, then the program computes the amount. A representative data summary is illustrated in FIG. 44. Detailed analysis with explanations of bankruptcy filing options, if warranted, is preferably provided in a form as shown in the attached Appendix A, which is incorporated herein by reference…” [0129]

Evaluating debtor financial condition and providing recommendations to improve debtors situation…
“A method for rendering financial counseling services over a global computer network, such method comprising the steps of: a. receiving information concerning a debtor's financial condition; b. evaluating such debtor's financial condition; c. recommending a course of action to improve such debtor's financial condition; and d. providing means for generating forms for filing for bankruptcy.” (claim 1)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have recommendations for bankruptcy as taught by Stevenson since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Stevenson et al. who teaches the financial benefits of recommending a course of action to improve a debtor’s financial condition, which could prevent bankruptcy.  

Regarding claim 11
The computer-implemented method of claim 1, further comprising: 
determining when a data point or a difference of the differences qualifies as an anomaly; and 

Balan teaches:
Example of determine key drivers (therefore determining when data point qualifies as an anomaly)…
“The initial Income Statement Projection model process (see, e.g., FIG. 14) begins by analyzing the specific business models and cases represented by each of the respective clients—and then appropriating the correct outline to meet the appropriate needs. For instance, clients may request analyses of financial performance under varying assumptions about approach to sales, changes in marketing strategy, changes in employment, or other potential significant upcoming events that have major financial/performance implications (see, e.g., FIG. 14, Block B). After classifying by business types, the system will determine the key revenue drivers present in the model, specifically by taking respective line items on the income statement that exceed 20% of the total revenue items and then appropriately stripping them out as key drivers. The same methodology will then be applied to expense items (for most situations, all line items that constitute SG&A will also be included as expenses) only for 10% (see, e.g., FIG. 14, Block C). After understanding the key drivers for Expenses, Costs of Goods Sold, & Revenue, trends in historical data (or if no trends exist using a trailing 12-month average) are identified….” [0081]

Another example of using past two years of financial data to determine base ratios…
“FIG. 23 is a flowchart describing the “Adjust Financial Model Drivers” page within the Financial Model tab of the software, according to example embodiments. FIG. 23, Block A and 23, Block B explain that after a user uploads his financial information via the “Smart Import” function, the software extracts Base Historical Ratios using the past two years of financial data. These “Base Historical Ratios and Expenses” include Revenue Growth, COGs as a percentage of Revenue, SG&A as a percentage of Revenue, D&A as a percentage of Revenue, Net Interest Expense, and Other Income as a percentage of Revenue. However, as demonstrated in FIG. 23, Block C, the user has the ability to create new “Custom Scenarios” in which the aforementioned “Financial Model Drivers” can be adjusted by entering percentage and dollar amounts through a keyboard or using a mouse to click and drag the data bars that represent the “Base Historical Ratios and Expenses.” Following the creation of a new, “Custom Scenario,” the users new data is inputted into the Financial Model, Monthly Budget, and Valuation calculations in order to create new calculations for the “Targets” for the projected P&L, Balance Sheet, Cash Flow, and Valuation calculations.” [0144]

transmitting a notification to a computing device associated with the entity, wherein the notification includes a description of the anomaly and provides suggestions as to how to react to the anomaly.

Transmitting visualizations (therefore notifications) for display…
“The one or more operations further include transmitting the graphical visualizations for display in an interactive manner. The projected financial data visualizations are modified in dependence on a user changing one or more of said selectable variable parameter values.” [0009]

	Anomalies

Parsons et al., also in the business of explanations teaches:

Explanation for being out of tolerance (anomalies)…
“In step 414, one or more possible explanations for being out of tolerance may be presented to a user that provided the data received in step 404. These preset explanations may be required before storing received data. For the fund net asset value provided as an example above, explanations may include asset transfers, benefit payments, incorrect prior month values, cash influxes, cash withdrawals, collateral NAV changes, contributions, conversions, closing of funds, merger of funds, supplied and client verified NAVs, derivative fluctuations, changes in security market values, expenses, fund mergers, holding accounts, liquidation of partial assets, new money from shareholders, creation of a new fund, shareholder distributions, shareholder redemptions, shareholder subscriptions, trading activities, favorable or unfavorable exchange rates, or valid zero asset balances. Each explanation may have associated therewith a direction of change to which the explanation may apply. That is, certain explanations may only be applicable to changes that are greater than the established tolerance. Other explanations may only be applicable to changes that are less than the established tolerance. Some explanations may apply to either increases or decreases in the measured quantity. The type of variation to which each explanation applies may be displayed along with the explanations, or may be used to filter explanations prior to display, so that only applicable explanations are presented to a user. The explanations may include an "other" category, with which a user provides textual explanation. Optionally, no "other" may be provided, so that a user is required to select one of a plurality of specifically enumerated reasons.” [0044]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have explanations associated with tolerances (anomalies) as taught by Parsons et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Parsons who teaches the benefits of providing explanations with respect to tolerances and this provides for limiting the number of explanations to only ones exceeding a certain level, therefore only important changes.

Suggestions
The combined references teach providing explanations.  They do not teach bankruptcy.

Stevenson et al. also in the business of providing explanations teaches:

Providing financial advice regarding bankruptcy…
“The invention disclosed herein relates generally to providing financial advice to consumers, and more particularly to an automated method and system for analyzing a consumer's financial situation and providing tools to assist a consumer and such consumer's legal representative in filing for bankruptcy protection.” [0003]

Using artificial intelligence to provide analysis of debtor financial condition…
“Once such data is collected, the evaluation suite processes the information input by the user to calculate the user's financial condition, and provides customized output corresponding to that financial condition. Output of the Evaluation Suite contains several sections that are automatically selected based on the user's input using artificial intelligence to combine certain functions of a credit counselor with the functions of a bankruptcy attorney. The first section provides a data summary and computes disposable income. If the debtor does have money left over after needed expenses, then the program computes the amount. A representative data summary is illustrated in FIG. 44. Detailed analysis with explanations of bankruptcy filing options, if warranted, is preferably provided in a form as shown in the attached Appendix A, which is incorporated herein by reference…” [0129]

Evaluating debtor financial condition and providing recommendations (suggestions) to improve debtors situation…
“A method for rendering financial counseling services over a global computer network, such method comprising the steps of: a. receiving information concerning a debtor's financial condition; b. evaluating such debtor's financial condition; c. recommending a course of action to improve such debtor's financial condition; and d. providing means for generating forms for filing for bankruptcy.” (claim 1)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have recommendations for bankruptcy as taught by Stevenson since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Stevenson et al. who teaches the financial benefits of recommending a course of action to improve a debtor’s financial condition, which could prevent bankruptcy.  


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least financial analysis, financial planning, or 
US-4989141-A; US-10896227-B2; US-20210350281-A1;  US-20200279198-A1;  US-20210350460-A1; US-20210303973-A1; US-20220164886-A1; US-20050144096-A1; US-20200394723-A1; WO-2021257610-A1; CN-112508674-A; US-20220164886-A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693